                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

In Re:

REQUEST FOR JUDICIAL
ASSISTANCE FROM THE DISTRICT
COURT OF FRANKFURT, GERMANY
                                                         Case No. 6:19-mc-11-Orl-37GJK

_____________________________________

                                           ORDER

         On March 1, 2019, the United States of America filed an Ex Parte Application for

Order Under 28 U.S.C. 1782(a) seeking the judicial appointment of Assistant United

States Attorney E. Kenneth Stegeby in connection with Letters Rogatory issued by the

District Court of Frankfurt, Germany. (Doc. 1 (“Application”).)

         On referral, U.S. Magistrate Judge Gregory J. Kelly recommends granting the

Application. (Doc. 3, p. 5 (“R&R”).) Specifically, Magistrate Judge Kelly found the 28

U.S.C. § 1782(a) requirements satisfied and that the Court should exercise its discretion

and grant the Application. (Id. at 3–4.)

         The parties did not object to the R&R, and the time for doing so has now passed.

As such, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the

Court concludes that the R&R is due to be adopted in its entirety.

         Accordingly, it is hereby ORDERED AND ADJUDGED:


                                            -1-
      1.    U.S. Magistrate Judge Gregory J. Kelly’s Report and Recommendation

            (Doc. 3) is ADOPTED, CONFIRMED, and made a part of this Order.

      2.    The Court APPOINTS Assistant United States Attorney E. Kenneth

            Stegeby as Commissioner for the purpose of issuing subpoenas,

            administering oaths, taking testimony or statements, and doing all else that

            may be necessary to execute the Letters Rogatory.

      DONE AND ORDERED in Chambers in Orlando, Florida, on March 26, 2019.




Copies to:
Counsel of Record




                                         -2-
